DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on December 2, 2020.
The Applicant amended the claims.  Therefore, the 112 rejection has been withdrawn.

Patent Trial and Appeal Board (PTAB) Decision
	On May 1, 2019, the PTAB affirmed the 35 U.S.C. § 101 rejection of claims 1-10, 12-25, and 27-32.  The PTAB reversed the 35 U.S.C. § 112 first and second paragraphs of claims 1-10, 12-25, and 27-32.  

Response to Arguments
The Applicant argues that the Examiner made not attempts to weigh the merits of the previous arguments and that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.  The Examiner addressed the Applicant’s previous arguments.
Claim 1 is directed to a method for processing data using a computer.  Claim 1 recite(s) receiving, converting, and processing carried out by a computer and 
The term "computer" shall refer to any electronic device or devices, including those having capabilities to be utilized in connection with an electronic auction system, such as any device capable of receiving, transmitting, processing and/or using data and information. The computer may comprise a server, a processor, a microprocessor, a personal computer, such as a laptop, palm PC, desktop or workstation, a network server, a mainframe, an electronic wired or wireless device, such as for example, a telephone, a cellular telephone, a personal digital assistant, a smartphone, an interactive television, such as for example, a television adapted to be connected to the Internet or an electronic device adapted for use with a television, an electronic pager or any other computing and/or communication device.

(Spec. ¶ 14).  	
Claim 1 is directed to a fundamental economic practice.  Claim 1 is directed to a judicial exception of an abstract idea.
	Independent claim 16 recites a system for processing data.  Independent claim 31 is directed to a method for processing data and generating trades.  Independent claim 32 is directed to a system for processing data and generating trades.  Independent claims 16, 31, and 32 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of processing data.  
	Claim 1 recites additional generating, providing, determining, and executing steps.  The computer and downstream processing computer system can be any See Spec. ¶ 14).  The method of claim 1 does not integrate the judicial exception into a practical application.  
Claims 1-10, 12-25, and 27-32 are ineligible.
In response to the Applicant’s argument pertaining to Ex Parte Smith, a PTAB decision is fact specific to the case being decided.  In addition, the present application does not present a technological improvement.  Further, the Examiner discussed the PTAB decision with the Applicant in the interview held on November 24, 2020.  
The Applicant’s specification states the following:
0002] Recent changes in regulation of financial instruments and derivatives trading has led to standardization efforts for tradable contracts. For example, recently standardized versions of Credit Default Swap (CDS) contracts have now become the only types of CDS contacts accepted by Many of the traders may wish to replace their positions in legacy derivatives with similar positions in standardized derivatives. 

[0003] Consequently, it is highly desirable to have a new type of an electronic exchange auction system and method that would make it possible to identify and match traders wishing to exchange their legacy positions for standardized positions and to execute trades which result in a flattening of legacy positions and replacement of flatted positions with standardized derivatives positions. 

A new electronic exchange auction making it “possible to identify and match traders wishing to exchange their legacy positions for standardized positions and to execute trades which result in a flattening of legacy positions and replacement of flatted positions with standardized derivatives positions” is not analogous to specific improvement over prior art systems.  Therefore, the claims are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-25, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing data using a computer.  
Claim 1 recite(s) receiving, converting, and processing carried out by a computer and downstream processing computer system.  The computer and downstream processing computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  


(Spec. ¶ 14).  	
Claim 1 is falls into the category of a fundamental economic practice.  Claim 1 is directed to a judicial exception of an abstract idea.
	Independent claim 16 recites a system for processing data.  Independent claim 31 is directed to a method for processing data and generating trades.  Independent claim 32 is directed to a system for processing data and generating trades.  Independent claims 16, 31, and 32 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of processing data.  
	Claim 1 recites additional generating, providing, determining, and executing steps.  The computer and downstream processing computer system can be any computer.  (See Spec. ¶ 14).  The method of claim 1 does not integrate the judicial exception into a practical application.  
Claims 1-10, 12-25, and 27-32 are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LALITA M HAMILTON/Primary Examiner, Art Unit 3691